Citation Nr: 1038350	
Decision Date: 10/13/10    Archive Date: 10/22/10	

DOCKET NO.  07-00 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for right (major) hand shrapnel wounds, with right 2nd, 4th and 
5th metacarpal fractures and degenerative arthritis in the ulnar 
carpal/metacarpal joints at the base of the 5th metacarpal. 

2.  Entitlement to an initial evaluation in excess of 10 percent 
for right (major) wrist fracture with degenerative arthritis and 
right wrist and right forearm shrapnel wounds. 

3.  Entitlement to an initial evaluation in excess of 20 percent 
for a left (minor) lower leg shrapnel wound with retained foreign 
body.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to November 
2004.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as to 
the current severity of the Veteran's service-connected right 
upper and left lower extremity shrapnel wounds.  

At the time of a VA fee-basis examination in March 2005, the 
Veteran indicated that, in August 1996 (prior to service), he had 
broken the ring finger of his right hand, following which he 
underwent surgery involving the placement of two pins, which were 
later removed.  According to the Veteran, in August 1998, while 
in service, he fractured his wrist during physical fitness 
training.  Reportedly, following this incident, the Veteran was 
casted for two months.  However, in June 2004, he was struck by a 
60-millimeter mortar round while engaged in combat operations in 
Iraq.  At that time, the Veteran reportedly sustained shrapnel 
wounds to his left tibia and fibula, with some shrapnel remaining 
in his leg.  According to the Veteran, in June 2004, he was once 
again struck, this time with an 82-millimeter mortar round, 
sustaining shrapnel wounds to his right wrist and right forearm, 
again with some shrapnel remaining.  Moreover, on October 15, 
2004, while still in service, the Veteran again broke the index 
finger of his right hand during a unit sporting event.  
Reportedly, following that incident, the Veteran's right index 
finger was "splinted and soft-casted."  

Regarding his shrapnel wounds to the left lower extremity, the 
Veteran indicated that, as a result of "muscle injury," he 
currently suffered from a loss of strength, weakness, easy 
fatigability, pain, and impairment of coordination, as well as an 
inability to control movement well, accompanied by stiffness and 
soreness after prolonged standing.  He reported that Veteran, he 
had at one point suffered from "dropped foot syndrome."  
Significantly, the Veteran's reported "dropped foot syndrome" was 
not addressed during the course of the March 2005 VA examination.  
Nor was such symptomatology mentioned at the time of a subsequent 
VA Compensation & Pension examination in February 2010.  

On VA examination in March 2005, it was noted that the Veteran's 
left lower extremity shrapnel wounds had resulted in involvement 
of Muscle Group XII.  Reportedly, at the time of that 
examination, there was present an entry wound at the lateral 
proximal tibial region measuring 1 centimeter by 1 centimeter, 
but with no exit wound.  Significantly, while further examination 
revealed no loss of deep fascia or muscle substance, and no 
impairment of muscle tone, there were signs of lowered endurance, 
including poor tolerance for ankle dorsiflexion, resulting in 
reduced strength for Muscle Group XII.  On VA examination in 
February 2010, no mention whatsoever was made of the muscle group 
affected by the Veteran's left lower extremity shrapnel wounds.  
While it was noted that no muscle had been "injured, destroyed, 
or traversed," only a short time later, that same examination 
indicated that the Veteran's muscle function in terms of comfort, 
endurance, and strength was "abnormal," as characterized by 
neuralgia in the calf of the left leg where shrapnel was still 
present in the muscle.  

Regarding the Veteran's service-connected right upper extremity 
shell fragment wounds, on VA examination in March 2005, the gap 
between the proximal transverse crease of the Veteran's palm and 
the right hand index fingertip was 4 centimeters, while for the 
long fingertip it was 4.5 centimeters, for the ring fingertip 4.5 
centimeters, and for the little fingertip 5 centimeters.  
Opposition of the right thumb as measured from the tip of the 
thumb to the base of the little finger was 4 centimeters.  
Significantly, while at the time of the February 2010 VA 
examination, the Veteran voiced complaints of increasing 
symptomatology related to his right upper extremity disability, 
that examination revealed a gap between the Veteran's right index 
and long fingers and the proximal transverse crease of his right 
hand of only 2.5 centimeters, significantly better than that 
noted at the time of the March 2005 VA examination.  While as 
noted above, at the time of the March 2005 examination, 
measurement from the tip of the Veteran's right thumb to the base 
of his right little finger was 4 centimeters, as of the time of 
the February 2010 examination, there was no evidence of any gap 
between the Veteran's right thumb pad and the fingers of his 
right hand.  Nor was there any objective evidence of pain.  

Finally, the Board observes that, in March 2007, between the time 
of the Veteran's March 2005 and February 2010 VA examinations, it 
was noted that the Veteran had apparently developed reflex 
sympathetic dystrophy in his right upper extremity, to the point 
where he was hesitant "to even shake hands with his right hand."  
However, no mention whatsoever was made of this reflex 
sympathetic dystrophy at the time of the VA examination in 
February 2010.  Such a lack of clinical evidence raises some 
question as to whether the Veteran currently suffers from reflex 
sympathetic dystrophy of his right upper extremity, and, if so, 
whether that pathology is "part and parcel" of his service-
connected shell fragment wounds to the right upper extremity, or, 
rather, a completely "separate and distinct" disability.

Based on the aforementioned, and, in particular, the conflicting 
findings obtained on VA examinations in March 2005 and February 
2010, the Board is of the opinion that an additional, more 
contemporaneous VA examination would be appropriate prior to a 
final adjudication of the Veteran's claims for increase.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Weggemann v. Brown, 5 Vet. App. 281, 
284 (1993); see also Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

Accordingly, the case is REMANDED to the RO/AMC for the following 
actions:  

1.	Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to March 2010, the date of the most 
recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure such records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.	The Veteran should then be afforded an 
orthopedic and any other appropriate 
additional VA examination in order to 
more accurately determine the current 
severity of his service-connected 
residuals of shell fragment (shrapnel) 
wounds to his right upper and left lower 
extremities.  The RO is advised that the 
Veteran must be given adequate notice of 
the date and place of any requested 
examination(s).  Moreover, the Veteran is 
to be advised that failure to report for 
a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from chronic 
reflex sympathetic dystrophy of his right 
upper extremity, and, if so, whether that 
disability is "part and parcel" of the 
Veteran's service-connected residuals of 
shrapnel wounds to that extremity, or, 
rather, a completely "separate and 
distinct" disability.  In addition, 
following completion of the examination 
or examinations, the appropriate examiner 
or examiners should specifically comment 
regarding the severity of the Veteran's 
service-connected residuals of shrapnel 
wounds to the right upper and left lower 
extremities, to include the presence (or 
absence) of drop foot, as well as any and 
all limitation of motion (e.g., flexion 
and/or extension), as well any functional 
loss associated with pain, weakened 
movement, excess fatigability, 
incoordination, swelling and deformity or 
atrophy of disuse.  The examiner should 
also discuss factors associated with 
disability, such as objective indications 
of pain or pressure on manipulation.  In 
addition, the examiner should inquire as 
to whether the Veteran experiences 
flareups associated with his service-
connected residuals of shrapnel wounds to 
the right upper and left lower 
extremities.  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such flare-ups 
should be described.  

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner(s) 
prior to completion of the 
examination(s).  Moreover, a notation 
to the effect that this record review 
has taken place must be included in 
the examination report.

3.	The RO should then readjudicate the 
Veteran's claims for increased 
evaluations for the service-connected 
residuals of shrapnel wounds to the right 
hand and fingers, the left lower 
extremity, and the right wrist and 
forearm.  Should the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in April 2010.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



